Citation Nr: 1202512	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-35 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to August 21, 2009, and 30 percent from August 21, 2009, forward, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for grant of service connection for PTSD and for the grant of a 30 percent disability rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969 and from August 1971 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2007, September 2008, and September 2009, the Veteran was afforded a personal hearing before a hearing officer at the RO and in August 2011, the Veteran was afforded a personal hearing before the undersigned.  Transcripts of the hearings are of record.  


FINDINGS OF FACT

1.  In August 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that the issue for entitlement to a rating in excess of 30 percent for PTSD be withdrawn.

2.  On April 14, 2004, the Veteran filed a claim for service connection for PTSD. 

3.  In October 2004, the RO denied the Veteran's claim for service connection for PTSD; thereafter, the Veteran filed a timely appeal.

4.  In February 2009, the RO granted service connection for PTSD and assigned a 10 percent disability rating effective August 6, 2008.

5.  In October 2009, the RO granted entitlement to an increased rating of 30 percent, effective August 21, 2009.

6.  There was no claim, formal or informal, for service connection for PTSD filed before April 14, 2004.

7.  The criteria for a 30 percent rating for PTSD were factually ascertainable on April 14, 2004. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of entitlement to a rating in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for an effective date of April 14, 2004, and no earlier, for the award of service connection and a 30 percent disability rating for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating in Excess of 30 Percent

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  At his Board hearing, and in a statement received August 2011, the Veteran stated that he wished to withdraw the issue of entitlement to a rating in excess of 30 percent for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.

II.  Earlier Effective Date

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2011).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The procedural history in this case shows that the Veteran filed a claim for service connection for PTSD in April 2004.  The claim was received by the RO on April 14, 2004.  The claim was denied in an October 2004 rating decision.  The Veteran submitted a timely notice of disagreement and substantive appeal.  The claim for service connection was subsequently granted in a February 2009 rating decision.  The RO assigned a 10 percent rating, effective August 6, 2008, the first date of an acceptable diagnosis for PTSD that met the requirements of the Diagnostic and Statistical Manual of Mental Disorders according to the RO.  In October 2009, the Veteran was granted an increased rating of 30 percent for his PTSD, effective August 21, 2009, the date that treatment reports show that the Veteran's PTSD had worsened according to the RO.

The Veteran asserts that the effective date of the award of service connection and the 30 percent rating should be the date he filed his claim for service connection for PTSD on April 14, 2004.  At his hearing, he stated that he would be satisfied with this result.

The earliest document in the record that may be construed as a claim for service connection for PTSD is the letter from the Veteran received on April 14, 2004.  There are no claims, formal or informal, prior to that date pertaining to PTSD and the Veteran does not contend that there is a claim prior to that date.

Review of the record shows that the Veteran was diagnosed as having depression and anxiety during service.  Following service, the Veteran received VA treatment in July 2005, which showed a positive PTSD screen and symptoms included alcohol abuse, anxiety, nightmares, avoidance, anger, detachment, and startle response.  He was diagnosed as having PTSD.  In March 2006, the Veteran was afforded a VA examination during which he was diagnosed as having depression and a personality disorder.  It was noted that the record provided weak support for the diagnosis of PTSD, but provided significant support for alcohol abuse and depression.  The Veteran's symptoms included reexperiencing, sleep problems, anxiety, and anger.  The Veteran stated that he had had suicidal and homicidal thoughts in the past.  

During January 2008 private treatment, the Veteran was diagnosed as having anxiety disorder; probable chronic PTSD, mild to moderate; and alcohol abuse.  In August 2008, the Veteran was diagnosed as having PTSD during VA treatment, in addition to depression and alcohol abuse.  The physician stated that the Veteran's alcohol use, which began following his combat trauma, appeared to be a means of coping with this PTSD symptoms.  During an October 2008 VA examination, the Veteran was diagnosed as having PTSD and was assigned a global assessment of functioning (GAF) of 65.  The examiner stated that although the Veteran met the criteria for PTSD, he appeared to experience minimal impairment in social and occupational areas.  

Several letters were submitted in support of the Veteran's claim.  In a letter dated December 2007, the Veteran's private physician stated that he had been treating the Veteran since December 2004 and he had a history of active diagnosis of PTSD related to his combat duties in Vietnam.  In letters dated November 2008 and September 2009 from the Veteran's treating VA social science program specialist, A.A.T., the Veteran's PTSD was described a severely limiting his ability to work in normal employment and he had symptoms of hypervigilance, irritability, perfectionism, and isolation.  It was noted that he had been undergoing treatment for PTSD since November 2005 at the VA hospital.  The Veteran's medical treatment and VA examinations, including the March 2006 VA examination, were reviewed and A.A.T. provided a well-supported conclusion that the Veteran had been suffering for many years from PTSD with manifestations of depression and personality disorder and his depression had been ongoing since service.  

Following a careful review of the record, the Board finds that an effective date of April 14, 2004 for the grant of service connection for PTSD and the 30 percent rating is warranted.  In assigning the effective date of August 6, 2008 for service connection for PTSD, the RO stated that this was the date of evidence showing an acceptable diagnosis of PTSD that met the requirements of the Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 3.400(b), however, states that the effective date of the disability rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  The evidence shows that the Veteran had anxiety and depression during service and a positive PTSD screen and diagnosis of PTSD in July 2005.  Therefore, the Board finds that entitlement arose prior to August 6, 2008.  Furthermore, the Veteran's symptoms during that time supports a 30 percent rating as he had depression, problems sleeping, alcohol abuse, anxiety, nightmares, avoidance, anger, detachment, hypervigilance, and startle response that affected his ability to work.  Therefore, the Board finds that April 14, 2004, the date of claim, is the proper effective date for the assignment of the 30 percent disability rating for the Veteran's PTSD.

Because the effective date is the date of claim or the date entitlement arose, whichever is later, the award for service connection cannot be earlier than the date of claim as a matter of law (unless it was filed within the first year after separation from service).

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the fully favorable disposition of the claim for an effective date for the award of service connection and the 30 percent rating for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  


ORDER

The appeal of the issue of entitlement to a rating in excess of 30 percent for PTSD is dismissed.

An effective date of April 14, 2004, for the award of service connection for PTSD and a 30 percent rating is granted, subject to the law and regulations, governing the award of monetary benefits. 



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


